United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Yuba City, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1366
Issued: February 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2010 appellant filed a timely appeal from a March 31, 2010 merit decision
of the Office of Workers’ Compensation Programs denying her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right knee condition in the performance of duty causally related to factors of her federal
employment.
FACTUAL HISTORY
On February 11, 2010 appellant, then a 51-year-old scheme qualified postal worker, filed
an occupational disease claim (Form CA-2) alleging that she aggravated a right knee condition
due to factors of her federal employment. She first became aware of her right knee condition on
January 25, 2010 but did not indicate a date for when she first attributed it to her employment,

writing “approx. 1 year” on the form. Appellant reported that she had surgery to repair a torn
cartilage in her right knee after a work-related injury approximately 7 to 10 years ago and the
surgeon informed her that future surgeries would be required. She described a past employment
incident as injuring her right knee while entering a postal vehicle and implicated other factors of
her federal employment, including bending, twisting, pivoting her feet, side to side movements,
standing up for six or more hours and lifting up to 70 pounds while sorting packages.
Appellant’s supervisor indicated that no medical information was provided to the employing
establishment and she continued to work and had no change in status.
On February 18, 2010 the Office requested additional factual and medical evidence,
including a detailed description of the employment-related activities which contributed to
appellant’s alleged right knee condition. It also requested a comprehensive medical report
containing a diagnosis, description of her symptoms, the results of examinations and tests and
medical rationale explaining how her diagnosed condition was causally related to specific factors
of her employment. The Office allotted appellant 30 days to submit additional evidence and
respond to its inquiries.
Appellant submitted a narrative statement noting treatment she received for a cortizone
shot on January 27, 2010 by a Dr. Brar. She did not identify the physician’s first name.
Appellant indicated that she enclosed a note from her physician. She stated that she had
arthroscopy surgery on her right knee by a Dr. Tocci approximately 9 to 10 years prior due to an
alleged employment-related injury. Appellant reiterated that he advised her that future right knee
surgeries would be required. She did not provide Dr. Tocci’s first name. Appellant identified
Feather River Surgery Center, Yuba City, CA as the facility where Dr. Tocci was employed and
indicated that records were kept for only seven years. She was seen by a Dr. Vallier on
February 23, 2010 and a nurse allegedly told her that comprehensive medical reports were not
provided. Appellant did not identify Dr. Vallier’s first name.
By decision dated March 31, 2010, the Office denied appellant’s claim on the grounds
that the factual and medical evidence was insufficient to establish that her right knee condition
was causally related to factors of her employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act and that an injury2 was
sustained in the performance of duty. These are the essential elements of each compensation

1

5 U.S.C. §§ 8101-8193.

2

The Office’s regulations define an occupational disease or illness as a condition produced by the work
environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

2

claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.3
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.6
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.
The Office advised appellant to submit a detailed description of the employment
activities believed to have caused or contributed to her alleged right knee condition, as well as a
comprehensive medical report containing a diagnosis and an explanation as to how her
diagnosed condition was caused by the implicated employment activities. Appellant failed to
submit any medical evidence pertaining to her right knee condition. Although the Office

3

Ellen L. Noble, 55 ECAB 530 (2004).

4

O.W., 61 ECAB ___ (Docket No. 09-2110, issued April 22, 2010). See Roy L. Humphrey, 57 ECAB 238, 241
(2005); Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
5

Id. See I.J., 59 ECAB 408 (2008); M.D., 59 ECAB 211 (2007).

6

Id. See D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

informed her of the deficiencies in the evidence, she did not submit the factual and medical
evidence necessary to establish a prima facie claim for compensation.7
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a right knee injury in the performance of duty causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Id. See Donald W. Wenzel, 56 ECAB 390 (2005). Cf. D.R., 61 ECAB ___ (Docket No. 09-1723, issued
May 20, 2010).

4

